8 N.Y.2d 878 (1960)
Virginia M. Oman, an Infant, by Her Guardian ad Litem, William M. Oman, et al., Respondents,
v.
E. Robison, Inc., Appellant; Franbar Realty Co., Appellant-Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued May 19, 1960.
Decided June 9, 1960.
Mizell Wilson, Jr., for Franbar Realty Co., appellant.
Bernard Meyerson and Thomas V. Kingham for E. Robison, Inc., appellant.
Paul A. Crouch and George S. Pickwick for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FROESSEL and BURKE.
Judgment in favor of plaintiffs against defendant Franbar Realty Co. reversed and the complaint dismissed as to that defendant, without costs; otherwise judgment affirmed, without costs, upon the ground that the location of the toys so near the door opening could be held by the jury to have created a condition dangerous to children who frequented this shop, and causative of this accidental injury. No opinion.
Judges FULD, VAN VOORHIS and FOSTER dissent as to the affirmance of the judgment against defendant E. Robison, Inc., and vote to reverse and to dismiss the complaint as to that defendant as well, upon the ground that the evidence fails to establish that Robison was negligent either in maintaining the door or in creating a dangerous condition and upon the further ground that, in any event, there was no evidence of causal connection between the alleged negligence of this defendant and the infant plaintiff's injury.